Citation Nr: 1817000	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  17-63 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a compensable rating for service-connected migraines.

2. Entitlement to service connection for depression, claimed as secondary to migraines.

3. Entitlement to service connection for vertigo, claimed as secondary to migraines.

4. Entitlement to low back disability.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1960 to August 1966.

These matters come before the Board of Veterans' Appeals on appeal from a February 2017 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on her part, is required.


REMAND

Increased Rating for Migraines

The Veteran was afforded a VA examination in January 2017 to assess the severity of her migraines.  At that time, she reported having one or two headaches per month; her headaches did not interfere with her daily activities.

Since that time, the Veteran's statements suggest a worsening in severity of her migraine headaches.  Specifically, in a recent statement, the Veteran reported having three or more headaches per month, which required her to lay down in the dark for a few hours.  See Statement in Support of Claim dated May 3, 2017.  As such, the Board finds that a contemporaneous VA examination is required to assess the severity of the Veteran's migraines.




Service Connection for Depression 

The Veteran claims entitlement to service connection for depression as secondary to her service-connected headaches.  Although there is no formal diagnosis of depression in the claims folder, the Veteran reports that her treatment provider suggested that she should be evaluated for depression due to her medical condition.

An examination is required when (1) there is evidence of a current disability OR persistent or recurrent symptoms of disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c (4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that VA examination is necessary to determine whether the Veteran manifests an acquired psychiatric disorder as secondary to service-connected migraine headaches.

Service Connection for Vertigo

The Veteran contends that her vertigo is related to her service-connected migraine disability.  

The Veteran was afforded a VA examination in January 2017 to determine the nature and etiology of her vertigo.  The examiner found that the Veteran's vertigo was not caused by her service-connected migraines.  However, the opinion did not address the issue of aggravation.  Because the examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect, the examination is inadequate.  38 C.F.R. § 3.310; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA provides an examination, even if not required to do so, an adequate one must be produced).  The phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the Veteran must be afforded an appropriate examination to determine whether her vertigo was caused or aggravated by her service-connected migraine disability.

Service Connection for Low Back Condition

The Veteran claims entitlement to service connection for a low back disability.  Service treatment records demonstrate that the Veteran had several instances of low back pain.  She was given diathermy to help alleviate her symptoms.  See Service Treatment Records dated December 9, 1965 and December 13, 1965.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of her back condition.  Here, the Board finds that the McClendon standards are met and remand is necessary to determine the relationship, if any, between the Veteran's low back condition and either her period of service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder all relevant VA and private treatment records.  

2. Schedule the Veteran for a VA examination to assess the current severity of her migraines.  The claims file should be made available to and reviewed by the examiner.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed depression.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, eliciting history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should identify all currently manifested acquired psychiatric disorders and, for each diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo was caused or aggravated beyond the normal progress of the disorder by the Veteran's service-connected migraines.

The medical professional is informed that "aggravation" is defined as a permanent worsening of a disability beyond its natural progression.

All opinions must be thoroughly explained and an adequate rationale for any conclusions reached should be provided.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of her vertigo.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, eliciting history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo was caused or aggravated beyond the normal progress of the disorder by the Veteran's service-connected migraines.

The medical professional is informed that "aggravation" is defined as a permanent worsening of a disability beyond its natural progression.

All opinions must be thoroughly explained and an adequate rationale for any conclusions reached should be provided.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of her low back condition.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, eliciting history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back condition was caused by or is otherwise etiologically related to service.

All opinions must be thoroughly explained and an adequate rationale for any conclusions reached should be provided.

6. When the development requested has been completed, the RO should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

